DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shinohara et al. (US 2008/0187732 A1).  
	Shinohara et al. disclose a coating composition that can form a coating film having an eliminated or reduced photocatalytic action-derived deterioration and can form a coating film having a lowered haze value, has excellent dispersibility and dispersion stability in a coating liquid form, has excellent storage stability, and also has excellent coatability.  The coating composition is characterized by comprising at least the following four components (1) to (4): (1) titanium dioxide fine particles, (2) a binder component, (3) a dispersant, and (4) an organic solvent. The coating film can constitute at least one layer of an antireflective film.  The antireflective film is transparent to light and comprises two or more light-transparent layers different from each other in refractive index. The antireflective film is characterized by comprising a light-transparent base material film and two or more light-transparent layers stacked on at least one side of the light-transparent base material film, said two or more light-(thus meeting the limitations of claim 8).  The binder component in the coating composition is preferably curable with an ionizing radiation and is incorporated as an indispensable component into the coating composition such that it imparts film forming properties or adhesion to the base material and the adjacent layer to the coating composition.  The ionizing radiation curing binder component is present in an unpolymerized monomer or oligomer state in the coating composition.  Accordingly, the coating composition has excellent coatability and can easily form an even large-area thin film.  Further, satisfactory coating film strength can be provided by polymerizing and curing, after coating, the binder component in the coating film. The ionizing radiation curing binder component may be a functional group-containing monomer or oligomer that, upon exposure to an ionizing radiation such as ultraviolet light or electron beams, undergoes a polymerization reaction either directly or indirectly through the action of an initiator. A radical polymerizable monomer or oligomer having an ethylenical double bond may be mainly used.  If necessary, a photoinitiator may be used in combination with the monomer or oligomer.  However, other ionizing radiation curing binder components may also be used, and examples thereof include photocationically polymerizable monomers and 
oiligomers such as epoxy group-containing compounds.  The photocationically 
polymerizable binder component may if necessary be used in combination with a 

component is preferably a polyfunctional binder component containing two or 
more polymerizable functional groups so that crosslinking occurs between 
molecules of the binder component. Specific examples of ethylenical double bond-containing radical polymerizable monomers and oligomers include monofunctional (meth)acrylates such as 2-hydroxyethyl (meth)acrylate, 2-hydroxypropyl (meth)acrylate, hydroxybutyl acrylate, 2-hydroxy-3-phenoxypropyl acrylate, 
carboxypolycaprolactone acrylate (equivalent to the dispersant containing a compound represented by a formula R-X, wherein R represents a group having an acryloyloxy group or a methacryloyloxy group at an end of the molecule thereof, and X represents a carboxy group and meeting the limitations of claim 7), acrylic acid, methacrylic acid, and acrylamide; pentaerythritol triacrylate; diacrylates such as ethylene glycol diacrylate and pentaerythritol diacrylate monostearate; tri(meth)acrylates such as trimethylolpropane triacrylate and pentaerythritol triacrylate; polyfunctional (meth)acrylates such as pentaerythritol tetraacrylate derivatives and dipentaerythritol pentaacrylate; or oligomers produced by polymerizing these radical polymerizable monomers (equivalent to the resin that is a product of polymerization or copolymerization of a curable resin, the curable resin containing at least one monomer having an N number of polymerizable reactive groups, the proportion of the at least one monomer being 25 parts by volume to 76 parts by volume relative to 100 parts by volume of the cured product, wherein N represents an integer of 2 or more and meeting the limitations of claims 2-4).  The term "(meth)acrylate" as used herein means acrylate and/or methacrylate. Among the ionizing radiation curing binder components, binder components with a hydroxyl group remaining in the molecule thereof are preferably used.  Since the hydroxyl group is also an anionic polar group, the binder component has high affinity for titanium dioxide fine particles and can function as a dispersion assistant.  Accordingly, the use of this binder component can improve the dispersibility of the titanium dioxide fine particles in the coating composition and the coating film and further can advantageously reduce the amount of the dispersant used.  Since the dispersant does not function as a binder, the coating film strength can be improved by reducing the (meeting the limitations of claims 11-15) (See Abstract and paragraphs 0014-0016, 0029-0031, 0041, 0041, 0070, 0098-0109, and 0144).  
	Shinohara et al. do not teach the specific concentration of each component of the cured material. 
	However, workable physical properties and concentrations are deemed to be obvious routine optimizations to one of ordinary skill in the art, motivated by the desire to obtain the required properties.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHEEBA AHMED/Primary Examiner, Art Unit 1787